DETAILED ACTION
Claims 1, 2, 5, and 7–13 are currently pending in this Office action.  Claims 10 and 11 are withdrawn as being directed to non-elected inventions.  Claims 3, 4, and 6 are canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 01/02/2020 drawings remain objected to because the 04/26/2022 amendment to the specification cites to paragraph numbers that are not present in the specification as filed.  To make any changes, please amend the specification by referring the appropriate page and line number(s) instead.
Applicant’s arguments, see pages 7–9, filed 04/26/2022, with respect to the rejection(s) of:
claims 1, 2, 8, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Laube et al. (WO 00/34370 A1); 
claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over Feigenbaum (US 5732436 A); and
claims 3–7 under 35 U.S.C. 103 as being unpatentable over Laube in view of Lederer et al., “Effects of Wax and Substituted p-Phenylenediamine Antiozonants in Rubber,” Rubber Chemistry and Technology, Vol. 54, No. 2, 415–426 (1981)
have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Namely, the previous rejections are withdrawn in light of the amendment narrowing the amount of a mixture of protective agents as well as each of the antioxidant and antiozoning agent.  However, upon further consideration, a new ground(s) of rejection is made below.

Drawings
	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Spec. 5, ll. 9–10 refers to “Fig. 2 shows dimensions of test specimens according to an example embodiment,” but none of the drawings of record corresponding to Fig. 2. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
	The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81(c). No new matter may be introduced in the required drawing. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1, 2, 5, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Geilenkirchen (US 2008/0034526 A1) in view of Stahly et al. (US 31630616 A).
	With respect to claim 1, 2, and 7, Geilenkirchen teaches a wiper blade comprising a rubber material.  Abstract.  The rubber material comprises, per hundred parts of rubber (phr): 0.1 to 100 phr of isoprene/butadiene copolymer rubber (IR/BR), 0 to 70 phr of natural rubber (NR), 0 to 70 phr of BR and 0 to 50 phr of auxiliary agent.  Id. at ¶ 23 (disclosing “Rubber Material 2” as the wiper blade rubber material).  The rubber material contains mineral oil as softening agent to facilitate high filler content without brittleness.  Id. at ¶ 20.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Here, Geilenkirchen teaches an elastomer matrix comprising each of natural rubber and polybutadiene in amount overlapping the presently claimed amounts of each.
	Geilenkirchen differs from the present claims because it is silent as to a mixture of protection agents including at least one antioxidant and at least one antiozonant in the claimed amounts.
	Stahly teaches protecting rubber material (including natural rubber or butadiene rubber) from ozone attack under static and dynamic conditions by including a synergistic mixture of 1 to 9 phr of a p-arylene diamine; and 1 to 9 phr of paraffin, wax, microcrystalline wax, or another antioxidant.  Claim 3.  The resulting rubber material is applicable in windshield wipers.  Id. at col. 1, l. 22.
	Given that Geilenkirchen is directed to a windshield wiper blade and the advantages of the protection agent mixture taught by Stahly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a mixture of protection agents including at least one antioxidant and at least one antiozonant in the claimed amounts in order to protect the rubber material from ozone attack under both static and dynamic conditions.
	With respect to claim 5, Geilenkirchen teaches a rubber material containing auxiliary agents, but is silent as to a species of antioxidant as claimed.
	Stahly teaches that the p-arylene diamine is more particularly a N-alkyl-N’-phenyl-p-phenylenediamine, where in the alkyl group contains 1 to 19 carbon atoms, such as N-phenyl-N’-isopropyl-phenylene-diamine. col. 1, ll. 45–54, col. 2, ll. 5–6.  A compound where alkyl group is N’-1,3-dimethylbutyl)- instead is suitable for the same purpose.  Id. at col. 2, l. 17.  A combination of the p-arylene diamine provides improved protection under ozone attack over an extended period under static and dynamic conditions as compared to wax alone.  Id. at col. 3, ll. 8–47.
	Given that Geilenkirchen is directed to a windshield wiper blade and the advantages of the protection agent mixture taught by Stahly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a mixture of protection agents including at least one antioxidant and at least one antiozonant in the claimed amounts in order to protect the rubber material from ozone attack over time under both static and dynamic conditions.
	With respect to claim 13, Geilenkirchen discloses that the rubber material contains 5 to 120 phr of furnace black and optionally 0 to 120 phr of thermal black, which are carbon black fillers.  ¶¶ 18, 23.

Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Geilenkirchen (US 2008/0034526 A1) in view of Stahly et al. (US 31630616 A) as applied to claim 1 above, and further in view of Dick et al., “Curatives,” Raw Materials Supply Chain for Rubber Products, Hanser Publishers, 257–262 (2014).
	With respect to claims 8 and 12, Geilenkirchen discloses that the rubber material contains 5 to 120 phr of furnace black and optionally 0 to 120 phr of thermal black, which are carbon black fillers.  ¶¶ 18, 23.
	Geilenkirchen teaches that the rubber material contains accelerator, 0 to 4 phr of sulfur and 0 to 50 phr of auxiliary agent, but is silent as to a vulcanization activator as claimed
	Dick teaches that curatives are added to rubber to facilitate cure at elevated temperatures.  257.  Activators (stearic acid and zinc oxide) are each typically added in an amount of 0.2 to 5 phr to facilitate rapid sulfur curing in the presence of an accelerator.  Id.
	Given that Geilenkirchen teaches a rubber material containing sulfur and accelerator and the advantages of including an amount of activator taught by Dick, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ an amount of vulcanization activator in order to facilitate rapid sulfur curing of the rubber material.
	With respect to claim 9, Geilenkirchen teaches that the rubber material contains sulfur, accelerator, and auxiliary agent, but is silent as to a vulcanization activator species as claimed.
	Dick teaches that it is well known in the rubber art that zinc oxide and stearic acid are the most common activators for sulfur cure systems.  258.  Stearic acid solubilizes the zinc in zinc oxide, which is then able to react with the vulcanization accelerator to facilitate rapid sulfur crosslinks between the rubber chains.  Id. at 257–258, 261–262.  Zinc oxide is necessary for satisfactory cure state, crosslink density, aging properties, and good physical properties.  Id. at 260.  These two are taught as “almost always used together in rubber compounding.”  Id. at 261.
	Given that Geilenkirchen teaches that the rubber material subject to sulfur curing and the advantages of zinc oxide and stearic acid taught by Dick, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select either or both stearic acid and zinc oxide vulcanization activators to facilitate rapid sulfur curing with satisfactory cure state, crosslink density, aging properties, and good physical properties.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763